Citation Nr: 1231265	
Decision Date: 09/12/12    Archive Date: 09/19/12

DOCKET NO.  10-00 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to a disability rating in excess of 70 percent for anxiety disorder.

2.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Counsel

INTRODUCTION

The Veteran served on active duty from October 1964 to October 1965. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.

In March 2009, the Veteran testified at a hearing before a Decision Review Officer at the RO and in May 2010 testified at a hearing before the undersigned Veterans Law Judge.  Transcripts of the hearings are of record.  


FINDINGS OF FACT

1.  In May 2012, prior to the promulgation of a decision in the appeal, the Veteran requested that the claim for an increased rating for anxiety disorder be withdrawn.

2.  The Veteran's lumbar disc disease had its onset during active service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by the Veteran with regard to the claim for an increased rating for anxiety disorder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).

2.  The Veteran's lumbar disc disease was incurred in service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002), 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants service connection for a back disability and dismisses the Veteran's claim for a higher rating for his psychiatric disability.  As such, no discussion of VA's duty to notify and assist is necessary.  

I.  Withdrawn issue

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  At the May 2010 hearing, the Veteran stated that he wished to withdraw his claim for an increased rating for anxiety disorder and, hence, there remain no allegations of errors of fact or law for appellate consideration.  As such, the Board does not have jurisdiction to review the appeal for an increased rating for anxiety disorder and this claim is dismissed.

II.  Service connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

Service treatment records are silent for any findings or treatment related to the back and separation examination reveals that the Veteran's spine was normal.

Post-service private treatment records contained in the claims file show that the Veteran was treated for back pain in 1984.  VA treatment records report in April 2008 that the Veteran had lumbago.  

In a May 2008 letter, B.J.A., the Veteran's private chiropractor, stated that his father was treating the Veteran at the time that he started practicing in November 1968 and the Veteran eventually became his patient.  The Veteran was a patient of his father's for about 2 or 3 years before becoming his patient.  His father passed away 11 years ago and the treatment records were no longer available. 

A letter from the Veteran's private physician, Dr. J.M.D., dated August 2008, reveals that the Veteran began treatment for his back as early as November 1965 as a result of an injury that occurred during service in the summer of 1965.  The Veteran initially was treated for lateral nerve root entrapment syndrome with accompanying radiculitis and received follow-up treatment until May 1966 when he was discharged from active care.  He was again treated in 1984 and the previous records dated 1965 to 1966 had been archived then destroyed as there was an 18-year gap since that initial treatment.  The Veteran stated that during that gap, he was treated by several other physicians, some out of state, for his lower back.  Since 1984, the Veteran was treated for multiple exacerbations of severe low back and buttock pain with radiculopathy.  Dr. J.M.D. opined that the Veteran's "chronic lower back (discopathy and radiculopathy) can be attributed to the initial trauma he sustained in the military injury of 1965."

During the hearings dated March 2009 and May 2010, the Veteran stated that he injured his back when he fell off of a truck during service in June 1965 on Bitburg Air Force Base in Germany.  He sought treatment at the base hospital a few days later and began treatment following separation in the fall of 1965, but those records are no longer available.  During the May 2010 hearing, the Veteran stated that he has had back problems ever since that injury in service.  

Based on the record, a current disability is shown as the Veteran has been reported to have discopathy and radiculopathy.  The Board notes that his statements are competent to establish that he has readily identifiable symptoms relating to his back.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptoms).  Here, the Veteran provided competent and credible testimony that problems with his back first manifested during service following an inservice injury and continued since that time.  Further, the Veteran's private physician and chiropractor support the Veteran's claim.  Although the wording of the August 2008 private opinion relating the Veteran's current back disability to service is speculative, the letters from B.J.A. and Dr. J.M.D. demonstrate continuity of treatment and symptoms of the Veteran's back disability since service as treatment began only about a month following separation.  

Therefore, the Board finds the Veteran's account of having back injury during service and back problems since service both competent and credible and is supported by the evidence of record.  The Board notes that there was no intervening injury to the back since service.  Thus, the evidence demonstrates that the Veteran's back disability began during service and he had continuity of symptoms after discharge.  In light of the foregoing, the Board finds that the evidence supports a grant of service connection for lumbar disc disease.  


ORDER

The appeal on the claim for an increased rating for anxiety disorder is dismissed.

Service connection for lumbar disc disease is granted.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


